Citation Nr: 0203758	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-06 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized ambulance transportation to Halifax Medical 
Center, Daytona Beach, Florida, on April 22, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The veteran had active service from August 1942 to December 
1945 and from 
June 1951 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Veterans Health Administration (VAH) of the Gainesville, 
Florida, Department of Veterans Affairs (VA) Medical Center 
which denied payment or reimbursement of the cost of 
unauthorized ambulance transportation to Halifax Medical 
Center, Daytona Beach, Florida, on April 22, 2000.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


REMAND

In his July 2001 Appeal to the Board (VA Form 9), the veteran 
requested a hearing before a Member of the Board sitting at 
the St. Petersburg, Florida, Regional Office (RO).  The 
requested hearing has not been scheduled.  Accordingly, this 
case is REMANDED for the following action:

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn regarding 
the final disposition of the veteran's claim.  


		
	T. STEPHEN ECKERMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


